Lipscomb, J.
The last action taken by the Court below, in this case, as appears from the transcript of the record, is as follows, viz:
“ Eall Term, 1848—December 6th, 1848. -The motion “ heretofore filed for judgment upon the stipulation bond filed “ in this cause, after argument of counsel, was submitted to “the Court. The Court took time to consider thereof; after “ mature deliberation, it is considered, ordered and adjudged, “ that said motion be, and the same is hereby overruled. No- “ tice of appeal by counsel for the plaintiffs.”
The transcript of the record was afterwards brought into this Court by a writ of error.
This Court cannot take jurisdiction until there has been a *656final judgment rendered in the Court below. The order sought to be revised, in this case, has no pretention to be a final judgment. The writ of error must therefore be dismissed.
Writ of error dismissed.